Name: Council Regulation (EEC) No 988/84 of 31 March 1984 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  food technology;  tariff policy
 Date Published: nan

 16 . 4. 84 Official Journal of the European Communities No L 103 / 11 COUNCIL REGULATION (EEC) No 988 /84 of 31 March 1984 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables and Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas provision should be made for a monthly increment of the minimum price for certain products intended for processing which can be stored; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Whereas Council Regulation (EEC) No 516 /77 ( 3 ), as last amended by Regulation (EEC) No 1088 / 83 ( 4 ), introduced a system of production aid for a number of products processed from fruit and vegetables ; whereas, following the accession of the Hellenic Republic, this system of aid has been extended to dried grapes and dried figs with detailed rules laid down in Council Regulation (EEC) No 2194 / 81 ( s ), as last amended by Regulation (EEC) No 3009 / 83 ( 6 ); Whereas this system of aid has operated successfully in terms of the objectives it was designed to fulfil ; whereas the system should be retained but adjusted in the light of experience gained in operating it and of changes in the markets for the products concerned; whereas, in particular, all the products which may be eligible for aid , including dried grapes and figs , should be made subject to a uniform system; Whereas , in view of the link between prices for products intended to be consumed fresh and prices for products intended for processing, provision should be made for minimum producer prices to be determined taking into account the basic prices for fruit and vegetables for consumption as fresh and the need to maintain a sufficient balance between the various uses for fresh products ; Whereas experience has shown that difficulties have arisen with the factors used to calculate the amount of aid ; whereas , therefore, provision should be made for a calculation which takes account in particular of changes in the minimum price and includes, where necessary, a flat-rate adjustment for other costs; whereas minimum import prices should be referred to for the purpose of calculating aid for products subject to such prices ; Whereas , in the case of a number of products , and in particular those processed from tomatoes , it has been observed that the weight of the packaging can vary considerably in relation to the weight of the product; whereas the granting of aid for packaged products may result in artificial distortions between different processors ; whereas the aid should therefore be calculated on the basis of the raw material processed ; Whereas , in order to facilitate the marketing of the processed products in question and adjust their quality more closely to market requirements, provision should be made for laying down Community quality standards ; whereas, pending the adoption of such standards, aid should be made conditional on compliance with current national standards ; Whereas experience has shown that the system under which storage agencies have been purchasing dried grapes and dried figs has not ensured satisfactory disposal of these products; whereas , given the present state of the market in these products both within the Community and at world level , provision should be made for a limited purchasing system ending at the end of the marketing year; Whereas , therefore, provision should be made under the said system for the granting of storage aid to the storage agencies and for compensation of any losses to which they are subject when selling the products in store ; Whereas , in the case of certain products in this sector of which the Community is a major importer , a minimum ( ») OJ No C 94 , 8 . 4 . 1983 , p. 6 . ( 2 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal ). ( 3 ) OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 4 ) OJ No L 118 , 5 . 5 . 1983 , p. 16 . ( J ) OJ No L 214 , 1 . 8 . 1981 , p. 1 . ( «) OJ No L 296 , 20 . 10 . 1983 , p. 1 . No L 103 / 12 16 . 4 . 84Official Journal of the European Communities (c) 15 July to 14 July for Williams pears preserved in syrup , falling within subheading 20.06 B of the Common Customs Tariff; (d) 1 September to 31 August for:  dried grapes falling within subheading 08.04 B of the Common Customs Tariff,  prunes derived from dried "prunes d'Ente" falling within subheading 08.12 C of the Common Customs Tariff. import price system should be introduced in order to encourage greater market stability and to facilitate the proper operation of the aid system, combined with countervailing charges to ensure that minimum prices are observed; Whereas , in view of normal trading practices in the Community in respect of the products in this sector, provision should be made for the possibility of advance fixing of export refunds; Whereas imports of products of which the trade volume has a significant impact on the Community market should be monitored; whereas , therefore, such products should be made subject to the presentation of import licences ; Whereas the Common Customs Tariff and Part II of Annex I to Regulation (EEC) No 516 /77 should be adapted to take account of current practice with regard to the presentation of certain products , 2 . The marketing years for other products shall be laid down, where required, under the procedure provided for in Article 20 . Changes to be made to the marketing years as defined in paragraph 1 may be adopted using the same procedure . HAS ADOPTED THIS REGULATION: Article 3 1 . A system of production aid is hereby introduced for the products listed in Annex la and obtained from fruit and vegetables grown in the Community . 2 . The Council , acting by a qualified majority on a proposal from the Commission, may decide to amend Annex la in the light of production and marketing conditions for the products concerned . 3 . Where the Community production potential for a product listed in Annex la is likely to cause a major imbalance between production and scope for marketing, the Council , acting by a qualified majority on a proposal from the Commission , may take appropriate measures, in particular by limiting production aid to a specified quantity . This quantity shall be determined by reference to average Community production in the last marketing years for which accurate figures are available . The quantity may be adjusted in the light of changes in the scope for disposal of the product in question . Article 1 Regulation (EEC) No 516 /77 is hereby amended as follows: 1 . Articles 2a to 4 inclusive are replaced by the following: 'Article2a 1 . The marketing years shall extend from: ( a) 10 May to 9 May for cherries preserved in syrup and falling within subheading 20.06 B of the Common Customs Tariff; (b) 1 July to 30 June for:  peeled tomatoes , whether or not cooked , preserved by freezing, falling within subheading 07.02 B II of the Common Customs Tariff,  tomato flakes falling within subheading 07.04 B of the Common Customs Tariff,  tomatoes, prepared or preserved, falling within subheading 20.02 C of the Common Customs Tariff,  peaches preserved in syrup , falling within subheading 20.06 B of the Common Customs Tariff,  tomato juices falling within heading No 20.07 of the Common Customs Tariff,  dried figs falling within subheading 08.03 B of the Common Customs Tariff; Article 3a 1 . Production aid shall be granted to processors who have paid producers for their raw materials a price not less than the minimum price under contracts between producers or recognized producers' groups or associations thereof, on the one hand, and processors or processors' groups and associations thereof, on the other hand , legally constituted in the Community . 2 . In the case of currants , contracts of the kind referred to in paragraph 1 must be accompanied by a written undertaking by the grower to withhold 16 . 4 . 84 Official Journal of the European Communities No L 103 / 13 from delivery to the processing industry for processing into currants for sale, a quantity not less than a percentage to be determined of the quantity covered by the contract . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the percentage provided for in paragraph 2. 4 . Detailed rules for the application of this Article shall be adopted under the procedure provided for in Article 20 . and, if necessary , the pattern of processing costs assessed on a flat-rate basis ,  where relevant , the prices at which Community products are sold on the Community market . 2 . However , the 'third country price' factor referred to in paragraph 1 shall be replaced by :  a price based on the Community market price , the price trend and the outlets available on the Community market in cases where the volume of imports makes the third country price unrepresentative ,  the minimum import price in cases where such price is fixed pursuant to Article 4a . 3 . The aid shall be fixed in respect of the net weight of the processed product . The coefficients expressing the relationship between the weight of raw material processed and the net weight of the processed product shall be defined on a flat-rate basis . 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for applying this Article . 5 . The amount of aid shall be fixed before the beginning of each marketing year in accordance with the procedure provided for in Article 20 . The detailed rules for applying this Article shall be adopted using the same procedure . Article 3b 1 . The minimum price to be paid to producers, without prejudice to the measures taken pursuant to Article 3 ( 3 ), on the basis of: ( a ) the minimum price applying during the previous marketing year; ( b ) the movement of basic prices in the fruit and vegetable sector ; (c) the need to ensure the normal marketing of fresh products for the various uses . 2 . The minimum price for dried grapes and dried figs valid at the start of the marketing year shall be increased each month , starting with the third month of the marketing year and continuing to the end of the marketing year, by a fixed amount corresponding to storage costs . 3 . Minimum prices shall be fixed before the beginning of each marketing year . 4 . Minimum prices , the monthly increments referred to in paragraph 2 and detailed rules for applying this Article shall be adopted in accordance with the procedure provided for in Article 20 . Article 3d 1 . Aid shall be granted to processors only for processed products which : ( a) have been produced from raw materials for which the applicant has paid -&gt;at least the minimum price referred to in Article 3b; (b ) meet minimum Community quality standards to be laid down. Until such time as Community standards have come into effect , the products concerned must meet current national standards . 2 . In the case of dried grapes , aid shall be paid only to processors who * have not processed and subsequently do not process for commercial sale a quantity of dried grapes equal to a percentage, to be determined, of the quantity of dried grapes bought . Such quantities not processed shall not be eligible for aid . 3 . The Council , acting on a qualified majority on a proposal from the Commission, shall adopt the percentages referred to in paragraph 2. Article 3c 1 . The amount of aid shall be so fixed as to enable the Community product concerned to be marketed. In calculating the amount of aid, without prejudice to measures taken pursuant to Article 3 (3 ), account shall be taken in particular of the following factors : '  when the aid is first fixed, of the difference between the minimum price for the raw material as referred to in Article 3b and the third-country price, adjusted on a flat-rate basis at the raw material stage ,  at subsequent fixings, of the amount of aid fixed for the previous marketing year adjusted to take account of changes in the minimum prices referred to in Article 3b, the third-country price NoL 103 / 14 Official Journal of the European Communities 16.4 . 84 4 . The minimum quality standards referred to in paragraph 1 (b ) and the other detailed rules for applying this Article shall be adopted in accordance with the procedure provided for in Article 20 . 7 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the general rules governing the application of this Article . 8 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20 . ( ») OJ No L 103 , 16 . 4 . 1984 , p. 19 . Article 3e 1 . Common quality standards may be introduced for the products listed in Annex la hereto , intended either for consumption in the Community or for export to third countries . 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the standards referred to in paragraph 1 and may designate other products to be made subject to quality standards and the standards themselves . Article 4a 1 . A minimum import price for each marketing year is hereby introduced for the products listed in Annex la (a). 2 . Minimum import prices shall be determined having regard to :  the free-at-frontier prices on import into the Community,  the prices obtaining in international trade ,  the situation on the internal Community market ,  the trend of trade with third countries . 3 . Where the minimum import price is not observed, a countervailing charge in addition to customs duty shall be imposed, based on the prices of the main supplier countries outside the Community. 4 . A countervailing charge shall not be levied on imports from third countries which are prepared to guarantee , and are in a position to so guarantee , that the price of imports originating in and exported from their territory will not undercut the minimum import price and that deflections of trade will be prevented. 5 . The Council , acting by a qualified majority on a proposal from the Commission :  may decide to amend the list of products for which the minimum prices have been introduced,  shall adopt general rules implementing this Article , which may, in particular , provide for a system of advance fixing of the minimum import price. 6 . Minimum import prices and the amount of the countervailing charge shall be fixed in accordance with the procedure provided for in Article 20 . 7 . Detailed rules implementing this Article shall be adopted in accordance with the procedure provided for in Article 20 .' Article 4 1 . The agencies or legal or natural persons approved by the Member States concerned, hereinafter called "storage agencies", shall purchase , during the last two months of the marketing year, dried grapes and dried figs produced in the Community during the current marketing year provided that the products comply with quality standards to be determined. Dried grapes shall be purchased up to the limits of the guarantee thresholds laid down by Regulation (EEC) No 989 / 84 ( »). 2 . The storage agencies shall purchase the quantities offered at the beginning of the marketing year. 3 . Where currants are concerned, Article 3a (2 ) shall apply . 4 . The products purchased by the storage agencies shall be disposed of on terms which do not jeopardize the balance of the market and ensure equal access to the products for sale and equal treatment of purchasers. For products which cannot be disposed of on normal terms, special measures may be taken . 5 . Storage aid shall be granted to storage agencies for the quantities of products which they have purchased and for the actual duration of storage . 6 . Financial compensation equal to the difference between the purchase price paid by the storage agencies and the selling price shall be granted to the storage agencies . This compensation shall be reduced in line with any profits resulting from the difference between the purchase price and the selling price. 16 . 4 . 84 Official Journal of the European Communities No L 103 / 15 2 . The following subparagraph is added to Article 8 (4): The Council may decide under the same procedure that the system provided for in paragraph 2 shall also apply to the refunds referred to in Article 6 .' 3 . In Part II of Annex I : ( a) subheadings 20.07 A II and III are replaced by the following: 'CCT heading No Description ( 1 ) (2 ) 20.07 A. Of a density exceeding 1,33 g/ cm3 at 20 °C: \ II . Apple and pear juice; mixtures of apple|| and pear juice : II b) Other:  Apple juice 49 11  Pear juice and mixtures of apple and pear juice 49 13 III . Other : b ) Other: \  Lemon and tomato juices 49 3  Other fruit and vegetable juices, including mixed juices 49 13' ( b ) Subheading 20.07 B II b) 6 aa) is deleted. 4 . Annexes la and IV are replaced by Annexes I and II to this Regulation . Article 2 In the Common Customs Tariff annexed to Regulation (EEC) No 950 / 68 , subheadings 20.07 A II , III and B II b) 6 are hereby amended as follows : No L 103 / 16 Official Journal of the European Communities 16 . 4 . 84 'CCT heading No Description Rate of duty Autonomous % or levy (L) Conventional % 20.07 A. ... II . Apple or pear juice; mixtures of apple and pear juice: a ) Of a value exceeding 22 ECU per 100 kg net weight 42  I b ) Other 42 +  \\ (L) III . Other : a) Of a value exceeding 30 ECU per 100 kg net weight 42  b ) Other 42 +  \ (L ) 20.07 B. II . b ) ... 6 . Tomato juice : aa) Containing added sugar 21 20 + ads bb ) Other 21 21 ' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply:  in respect of Article 1(1 ) and Annex I from the beginning of the 1 984/ 85 marketing year for each product,  in respect of Article 1 (2) and (3 ), Article 2 and Annex II from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 March 1984. For the Council The President M. ROCARD 16.4 . 84 Official Journal of the European Communities No L 103 / 17 ANNEX I 'ANNEX la CCT heading No Description ( a ) 08.04 B Dried grapes (b) ex 07.02 B Peeled tomatoes, whether or not whole, preserved by freezing ex 07.04 B Tomato flakes 08.03 B Dried figs ex 08.12 C Prunes derived from dried "d'Ente" plums ex 20.02 C Peeled tomatoes, whether or not whole ex 20.02 C Tomato concentrate ex 20.02 C Tomato juice ( including passata ) ex 20.06 B II Peaches preserved in syrup ex 20.06 B II Williams pears preserved in syrup ex 20.06 B II Cherries preserved in syrup ex 20.07 Tomato juice' No L 103 / 18 Official Journal of the European Communities 16 . 4 . 84 ANNEX II ¢ANNEX IV CCT heading No Description ex 07.02 B Peeled tomatoes preserved by freezing ex 07.03 E Mushrooms ex 07.04 B Tomato flakes 08.03 B Dried figs 08.04 B Dried grapes ex 08.10 A Raspberries and strawberries, whether or not cooked, preserved by freezing without added sugar ex 08.11 E Raspberries and strawberries provisionally preserved 08.12 C Prunes ex 20.01 C Mushrooms prepared or preserved by vinegar or acetic acid 20.02 A Mushrooms, prepared or preserved 20.02 C Tomatoes , prepared or preserved 20.02 G Peas , beans in pod , prepared or preserved ex 20.03 Raspberries and strawberries preserved by freezing containing added sugar ex 20.05 C I b), C II and C III Jams , fruit jellies , marmalades , fruit pur6e and fruit paste being cooked preparations, whether or not containing added sugar :  made from raspberries and strawberries ex 20.06 B II a) 7 | B II b ) 7 aa ) 11 f Peaches , prepared or preserved B II b) 7 bb) 11 J ex 20.06 B II a) 7 1 B II b ) 7 aa) 22l B II b ) 7 bb) 22 &gt; Apricots , prepared or preserved B II c ) 1 aa ) \ B II c ) 2 bb ) J ex 20.06 B II a) 8 1 B II b ) 8 B II c) 1 dd) * Raspberries and strawberries , prepared or preserved B II c ) 2 bb) - ex 20.06 B II a) 6 " B II b) 6 B II c ) 1 cc) * Pears , prepared or preserved B II c) 2 aa) J 20.07 B II a ) 5 I X B II b ) 6 &gt; Tomato juices